Citation Nr: 0502991	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  01-02 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for actinic keratosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from October 1969 to August 
1973, from September 12, 1990 to May 5, 1991 and from August 
19, 1997 to April 26, 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the benefits sought.   

The case was previously before the Board in June 2003, at 
which time it was Remanded to afford the veteran another 
hearing because the recording of an earlier hearing was 
damaged.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal. 

Additional evidence was received in November 2002 after the 
case had been certified to the Board by the agency of 
original jurisdiction (AOJ).  Although such evidence has not 
first been considered by the AOJ, the submission was 
accompanied by a waiver of referral to the AOJ.  38 C.F.R. 
§ 20.1304 (2004).  Consequently, a decision by the Board is 
not precluded.

The appeal for the claim of entitlement to service connection 
for actinic keratosis is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's PTSD claim has been developed.  

2.  Correspondence from April 1999 supports a diagnosis of 
PTSD related to service in Bosnia.  

3.  A copy of news article documenting the veteran's presence 
at a mass grave for thousands of Muslims in Bosnia was 
recently associated with the claims file in November 2002.  

4.  The existing record does not support the veteran's 
verified stressor is related to combat per se.

5.  .  The record adequately supports that a claimed 
stressful event occurred during the veteran's service that 
has been related to a diagnosis of PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, PTSD 
was incurred as a result of active service.  38 U.S.C.A. 
§§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002) [hereinafter "VCAA"].  The 
Board notes that that while this law was enacted during the 
pendency of this appeal, it was considered by the RO, as 
reflected by the Statement of the Case of January 2001.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist and 
required the VA to satisfy several new notice requirements.  

In the present case it appears that there has been sufficient 
compliance with the duty to assist.  While not all treatment 
records identified by the veteran have either been obtained 
by the RO or submitted by the claimant, the claims file does 
contain a medical statement supporting a diagnosis of PTSD, 
which at a minimum has been related to the veteran's service 
in Bosnia.  One the veteran's claimed stressors relates to a 
mass grave in Bosnia.  The veteran has also recently 
submitted a copy of a news article documenting his presence 
at a mass grave for thousands of Muslims in Bosnia, which 
serves to corroborate the latter of his claimed stressors.  
While concededly there are some deficiencies in VCAA 
compliance vis-à-vis this claim, the Board perceives no 
prejudice to the veteran in adjudicating the claim at this 
time, particularly in light of the Board's disposition of 
this appeal as set forth below.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran  
prevailing in either event, or whether a preponderance of the  
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999). 

The claim was received in 1998.  As relates to a claim for 
PTSD, prior to March 7, 1997, governing regulations provided 
that service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

However, on June 18, 1999 and retroactive to March 7, 1997, 
that regulation was amended to read as follows: Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter, a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
consistent with the circumstances, conditions, and hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-of-
war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions and 
hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 
C.F.R. § 3.304(f) (effective March 7, 1997).

As to the stressor element under §3.304(f), the evidence 
necessary to establish the occurrence of a cognizable 
stressor during service varies depending on whether or not 
the veteran was "engaged in combat with the enemy."  West v. 
Brown, 7 Vet. App. 70, 76 (1994).  The Board is required to 
"make specific findings of fact as to whether or not the 
veteran was engaged in combat with the enemy and, if so, 
whether the claimed stressor is related to such combat."  See 
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996).  If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by "credible evidence," Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).

"[E]ngaged in combat with the enemy" requires that the 
veteran have personally taken part in a fight or encounter 
with a military foe or hostile unit of instrumentality.  The 
phrase would not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  The issue must be resolved 
on a case-by-case basis, assessing the credibility, probative 
value, and relative weight of each relevant item of evidence.  
VAOPGCPREC 12-99 (Oct. 18, 1999).

In this case, the veteran had service in Vietnam as well as 
service in Saudi Arabia during the first Gulf War; most 
recently, he had service in Bosnia.  His more recent service 
was with the military police and none of his several DD-214's 
reflect decorations consistent with combat.  The Board 
concludes that the record fails to demonstrate actual combat 
with the enemy.  Notwithstanding, in support of his claim of 
service connection for PTSD, the veteran claims numerous in-
service stressors, including coming upon a large mass grave 
in Bosnia.  As noted above, a newspaper account is consistent 
with the occurrence of that latter claimed stressor. 

Correspondence from a private psychologist dated from 1999 
produced a diagnosis of PTSD, in service trauma and that his 
condition worsened upon his return from Bosnia.  

In Suozzi v. Brown, 10 Vet. App. 307 (1997), the Court held 
that by requiring corroboration of every detail, including 
the veteran's personal participation, VA defined 
"corroboration" far too narrowly.  Id. at 311.  In Suozzi,  
the Court found that specific participation was not a 
requisite element.  The Court further stressed that general 
evidence may favorably corroborate a veteran's alleged in-
service stressor.  Id.

Moreover, in Pentecost v. Principi, 16 Vet. App. 129 (2002), 
the Court recently strongly reaffirmed its holding in Suozzi.  
In that case, the Court underscored that it had made clear in 
Suozzi that corroboration of every detail of a claimed 
stressor is not required, and that a veteran's presence with 
his unit at the time of otherwise verified incidents occurred 
corroborated his statement that he experienced such incidents 
personally, and thus his unit records were clearly credible 
evidence that what he alleges occurred did, in fact, occur.  
Id. at  128-129.  The present case for the veteran appears 
even stronger than those in Pentecost and Suozzi.

Thus, the evidence of record shows that a presumably 
competent examiner has diagnosed the veteran as having PTSD 
due to an in-service stressor that took place while he was 
serving in Bosnia.   Further, in light of the Court's 
decisions in Pentecost and Suozzi, the Board finds that the 
record contains credible supporting evidence that at least 
one of the veteran's reported in-service stressors actually 
occurred.  In consideration of the foregoing, in the absence 
of any contradictory medical evidence; and construing the 
evidence in a light most favorable to the veteran, the Board 
finds that service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted. 


REMAND

As noted above, the VCAA effected multiple changes in the law 
during the pendency of this appeal.  For example, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
As part of the notice, VA must notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be obtained by VA.

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the notice provisions of the VCAA.  The Board observes that 
the claims file does not reflect correspondence to the 
veteran in compliance with several Court decisions.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) and Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

At his hearing before the undersigned in June 2004, the 
veteran indicated that he routinely receives additional 
treatment for his claimed skin disorder; whereas, the 
statement of the case issued in 2001 does not reflect such a 
comprehensive medical history in those regards.  The United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court") has held that fulfillment of the VA's duty to 
assist includes the procurement and consideration of any 
clinical data of which the VA has notice even when the 
appellant does not specifically request that such records be 
procured.  Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992).

The Board additionally observes that a VA skin examination 
was afforded that concluded that the veteran has actinic 
keratosis secondary to sun exposure.  It is nonetheless 
unclear as to whether that condition is as likely as not 
related to service, considering when and how long the veteran 
was in Saudi Arabia versus the veteran's occupation post 
service as a letter carrier as well as when the condition 
first manifested.  Under the circumstances, the Board 
believes that a medical opinion would be helpful.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth in 
the Veterans Claims Assistance Act of 
2000, specifically including all 
provisions under 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) 
(38 C.F.R. § 3.159).  In particular, the 
RO should ensure compliance with VA 's 
obligations under the VCAA as interpreted 
by Quartuccio v. Principi, 16 Vet. App. 
183 (2002) and any other pertinent 
precedent.

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a skin 
disorder since his leaving service in May 
1991.  After securing any necessary 
release, the RO should obtain these 
records (not already in the claims 
folder) and associate them with his 
claims folder in order to give the 
veteran every consideration with respect 
to the present appeal and to ensure that 
the VA has met its duty to assist the 
veteran in developing the facts pertinent 
to the claim.  If the search for such 
records have negative results, 
documentation to that effect from each of 
such contacted entities should be placed 
in the claim file.

3.  The claims file should be referred to 
a VA dermatologist.  The examiner is 
requested to review the claims folder, 
including the service medical records.  
Based on this review, the examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that the actinic keratosis condition is 
etiologically related to, and/or has been 
aggravated by, the veteran's service.  
The examiner should identify the absence 
or presence of any service medical record 
references that support conclusions 
reached and should additionally consider 
when and how long the veteran was in 
Saudi Arabia versus the veteran's non-
military occupation as a letter carrier 
as well as when the condition first 
manifested.

If the physician believes that an 
examination is warranted the veteran 
should be scheduled for an examination.  
The complete rationale for all opinions 
expressed must be provided.  All reports 
should be typed.  

4.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the appellant and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the applicable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                     
______________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


